Petition for Writ of Habeas Corpus Granted and Memorandum Opinion filed
July 6, 2006







 
Petition
for Writ of Habeas Corpus Granted and Memorandum Opinion filed July 6, 2006.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00516-CV
____________
 
IN RE JOSEPH PETER EGUIA, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF HABEAS
CORPUS
 

 
M E M O R
A N D U M  O P I N I O N
On June 9, 2006, relator, Joseph Peter Eguia, filed a
petition for writ of habeas corpus.  See Tex. Gov=t Code Ann. ' 22.221(d) (Vernon Supp. 2001);  see also Tex. R. App. P. 52.  A judgment of
contempt for failure to pay temporary spousal support was entered against relator on June 8, 2006, by the 309th District Court of Harris
County.  Relator was incarcerated pursuant to a commitment order contained
within the judgment.  




Relator
contends the commitment order is void because it does not list the dates and
amounts of the payments he allegedly failed to make and lists an ambiguous
release date.  We agree.  Family Code Section 157.166 requires that the dates
and amounts of failed payments and the date of release be contained within a
commitment order.  Tex. Fam. Code Ann.
' 157.166 (Vernon 2005).  This
required information is not listed in the commitment order in this case. 
Therefore, the commitment order is void.  See Ex parte Garcia,
795 S.W.2d 740, 741 (Tex. 1990).  Accordingly, we grant relator=s petition for writ of habeas
corpus.    
PER
CURIAM
Petition Granted and Memorandum Opinion filed July 6,
2006.
Panel consists of Justices Anderson, Edelman, and
Frost.